Citation Nr: 0728830	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  97-00 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for a claimed bilateral 
knee disorder, to include as secondary to the service-
connected pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
February 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 RO rating decision that denied 
service connection for a bilateral knee disorder.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge held in January 2003 at the Board in 
Washington, D.C.  

The Board remanded the case for further development in May 
2003, April 2004 and August 2005.  

The appeal characterized on the title page is once again 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

Unfortunately, the Board finds that further development is 
required before this appeal can be finally adjudicated.  

Pursuant to the instructions of the Board's April 2004 
remand, the RO afforded the veteran a VA medical examination 
in December 2004.  The examiner, a physician's assistant 
(PA), diagnosed the veteran's current knee disorder as genu 
recurvatum or patellofemoral joint syndrome.  

The PA stated that such a knee disorder might be associated 
with a number of genetic factors, including inter alia pes 
planus, and concluded that the disorder did not arise during 
service or during the first year after discharge from 
service.  

As the veteran is service connected for pes planus, the VA 
examination report constitutes an informal claim for 
secondary service connection.  As this issue has not yet been 
adjudicated by the RO as agency of original jurisdiction, the 
Board finds that remand is necessary at this point.  

Toward that end, the Board finds that the veteran has 
presented a prima facie case for secondary service connection 
and must be afforded a VA medical examination to determine 
whether the claimed knee disorder are likely caused or 
aggravated by the service-connected pes planus.  

The Board also notes that service connection may be granted 
for acquired traumatic genu recurvatum, with weakness and 
insecurity in weight-bearing objectively demonstrated.  See 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5263.  

The December 2004 VA examination diagnosed genu recurvatum 
but did not indicate whether the veteran has the type of genu 
recurvatum for which service connection can be granted; this 
question should be clarified on examination before the RO 
readjudicates the claim.  At the same time, the RO should 
obtain all relevant VA and non-VA treatment records not 
currently of record.  

The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated above, the RO should also give the veteran 
opportunity to present any additional information and/or 
evidence pertinent to the claim on appeal that is not already 
of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
etiology of the claimed bilateral knee 
disorder.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  Regardless of 
whether the veteran responds, the RO 
should obtain all VA treatment records 
not already of record.  

3.  The veteran should be scheduled for 
VA examination at an appropriate medical 
facility in order to evaluate the nature 
and likely etiology of the claimed knee 
disorder.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
clinical observations and findings should 
be reported in detail.  

The examining physician should examine 
the veteran to diagnose whether the 
veteran has current acquired traumatic 
genu recurvatum, with weakness and 
insecurity in weight-bearing 
objectively demonstrated.  

The examiner should state an opinion as 
to whether it is at least as likely as 
not (i.e., 50 percent or more certain) 
that the veteran has any current knee 
disability to specifically include genu 
recurvatum or patellofemoral syndrome, 
that is caused or aggravated by his 
service-connected pes planus.  

If the examiner determines that the 
veteran has a knee disorder that is 
aggravated but not caused by the 
service-connected pes planus, the 
examiner should state an opinion as to 
the degree of additional knee 
disability caused by the pes planus 
over and above the degree of disability 
independent of the aggravation.   Such 
findings should be stated in terms 
conforming to the applicable rating 
criteria; see Massey v. Brown, 7 Vet. 
App. 204 (1994).  

4.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
of service connection for bilateral knee 
disorder, to include as secondary to the 
service-connected pes planus, in light of 
all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



